AQ 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information associated with all Google accounts, fully
described in Attachment A.

Name Se ee Ne ee ee
QO
Bs
1
Zz
ot

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that [ have reason to believe that on the following person or property:

Information associated with all Google accounts, fully described in Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
mi evidence of a crime;
C) contraband, fruits of crime, or other items illegally possessed;
LJ property designed for use, intended for use, or used in committing a crime;
L] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of; 18 U.S.C. § 2113(a) (Bank Robbery) and 18 U.S.C. § 924(c) (Brandishing a Firearm During a
Crime of Violence}

The application is based on these facts: See attached affidavit.

CL) Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

LY) &

Applicant's signature

Matthew Gibson, FBI Task Force Officer
Printed Name and Title

Sworn ta, before me and signed in my presence:

Date: \ Boas oe

   

Judge's signature

City and State: Milwaukee, Wisconsin Hon. David E. Jones \ | _U.S. Magistrate Judge
Case 2:19-mj-00059-NJ Filed 04/15/19 Page’t6f 12 poeliment 1

 
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Matthew Gibson, being first duly sworn on oath, on information and belitef state:
I. INTRODUCTION, BACKGROUND, TRAINING, AND EXPERIENCE:

1. I make this affidavit in support of an application for a search warrant for
information that is stored at premises controlled by Google, a provider of electronic
communications service and remote computing service headquartered at 1600 Amphitheatre
Parkway, Mountain View. California 94043. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of an application tor
a search warrant under 18 U.S.C. § 2703(c)(1 {A} to require Google to disclose to the government
copies of the information further described in Attachment B.

os | have over 27 years of expericnee as a law enforcement officer and am currently
assigned to the Milwaukee I'BI Violent Crime Task Foree as a Deputized Federal Task Force
Officer. ] was a Special Agent with the Federal Bureau of Investigation for over 23 ycars and have
been an Investigator with the Milwaukee County District Attorney's Office since 2015. I have
participated in numerous complex narcotics, money laundering. violent criine, armed bank
robbery, and armed commercial robbery investigations in violation of Title 21. United States Code,
Sections 841(a)(1). 843(b) and 846, and Jitle 18, United States Code, Sections 924(c), 1951, 1956,
1957, 2113, and other related offenses. I have employed a wide varicty of investigative techniques
in these and other investigations, including but not limited to, the use of informants, wiretaps.
cooperating defendants, recorded communications, scarch warrants, surveillance, interrogations,
public records, DNA collection, and traffic stops. | have also received formal training regarding
the same. As a Iederal Task Force Officer, I ain authorized to investigate violations of laws of the

United States and to execute warrants issued under the authority of the United States.

Case 2:19-mj-00059-NJ Filed 04/15/19 Page 2 of12 Document 1
3: Based on the facts set forth in this affidavit, there is probable cause to search the
information described in Attachment A for evidence of a violation of in violation of 18 U.S.C. §
2113(a) (Bank Robbery) and 18 U.S.C. § 924(c) (Brandishing a Firearm During a Crime of
Violence).

ae This affidavit is based upon my training and experience, my personal knowledge
and information reported to me by other federal, state, and local law enforcement officers during
the course of their official duties, all of whom I believe to be truthful and reliable. This affidavit
is also based upon police reports, surveillance videos, and witness statements, that I consider to be
reliable as set forth herein.

5. Because this affidavit is submitted for the limited purpose of a obtaining a search
warrant, I have not included each and every fact known to me concerning this investigation.

I. JURISDICTION

6. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)CI)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States .. . that — has jurisdiction
over the offense investigated.” 18 U.S.C. § 2711(3)(A)(@.

Il. BACKGROUND RELATING TO GOOGLE AND RELEVANT TECHNOLOGY

7. A cellular telephone or mobile telepbone is a handheld wireless device used
primarily for voice communication through radio signals. Cellular telephones send signals through
networks of transmitter/receivers called “cells,” enabling communication with other cellular
telephones or traditional “landline” telephones. Cellular telephones rely on cellular towers, the
location of which may provide information on the location of the subject telephone. Cellular
telephones may also include global positioning system (“GPS”) technology for determining the

location of the device.

2
Case 2:19-mj-00059-NJ Filed 04/15/19 Page 3 of 12 Document 1
8. Google is an Internet company which. among other things. provides electronic
communication services to subscribers. Google allows subscribers to obtain email accounts at the
domain name gmail.com. Subscribers obtain an account by registering with Google. During the
registration process, Google asks subscribers to provide basie personal information. Therefore.
the computers of Google are likely to contain stored electronic communications (including
retrieved and unrctricved email for Google subscribers) and information concerning subscribers
and their use of Google services. such as account access infurmation, cmail transaction
information, and account application information. In my training and experience, such information
may constitute evidence of the crimes under investigation because the information can be used to
identify the account's uscr or uscrs.

9. In my training and experience, cmail providers generally ask their subseribers to
provide certain personal identifying information when registering for an email account. Such
information can include the subscriber's full name. physical address, telephone numbers and other
identifiers, alternative email addresses, and, for paying subscribers. means and source of payment
(including any credit or bank account number). In my training and experience. such information
may constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users. Based on my training and my experience. | know that even if
subscribers insert false information to conceal their identity, I know that this information often
provide clues to their identity, location or illicit activities.

Ve In my training and experience, email providers typically retain certain transactional
information about the creation and use of each account on their svsiems. This information can
include the date on which the account was created, the length of service, records of login (i.e.,

session) times and durations, the types of service utilized, the status of the account (including

5
Case 2:19-mj-00059-NJ Filed 04/15/19 Page 4of12 Document 1
whether the account is inactive or closed), the methods used to connect to the account (such as
logging into the account via the provider’s website), and other log files that reflect usage of the
account. In addition, email providers often have records of the Internet Protocol address (“IP
address”) used to register the account and the IP addresses associated with particular logins to the
account. Because every device that connects to the Internet must use an IP address, IP address
information can help to identify which computers or other devices were used to access the email
account.

11. As explained herein, information stored in connection with an email account may
provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
under investigation, thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my training and experience, the
information stored in connection with an email account can indicate who has used or controlled
the account. Further, information maintained by the email provider can show how, where, and
when the account was accessed or used. Based on my training and experience, J have learned that
Google also maintains records that may reveal other Google accounts accessed from the same
electronic device, such as the same computer or mobile device, including accounts that are linked
by Hypertext Transfer Protocol (HTTP) cookies, which are small pieces of data sent from a website
and stored in a user’s Internet browser.

12. Google has developed an operating system for mobile devices, including cellular
phones, known as Android. Nearly every cellular phone using the Android operating system has
an associated Google account and users are prompted to add a Google account when they first turn

on anew Android device.

4
Case 2:19-mj-00059-NJ Filed 04/15/19 Page 5of12 Document 1
13. Over the past 15 years the majority of subjects I have arrested and investigated have
had cellular telephones and utilized them in some capacity in furtherance of their criminal activity,
such as but not limited to; arranging meetings with co-conspirators; taking photographs of bank
proceeds, firearms, and vehicles used in robberies; using Instant Messaging and Facebook posts
to sell pills stolen from pharmacies; purchasing firearms which were used in robberies; using weh
searches to find pharmacies and cellular phone stores they later robbed; and sending text messages
concerning robberies. Additionally, in numerous police reports I have reviewed as part of these
criminal investigations the subjects almost always have a cellular telephone mentioned in the
report or seized as evidence.

14. Based on imy training and experience, I have learned that Google collects and
retains location data from Android-enabled mobile devices when a Google account user has
enahled Google location services. The company uses this information for location-based
advertising and location-based search results. This information is derived from GPS data, cell
site/cell tower information, and Wi-Fi access points.

15. Location data can assist investigators in understanding the chronological and
geographic context of the email account access and use relating to the crime under investigation.
This geographic and timeline information may tend to either inculpate or exculpate the account
owner. Additionally, information stored at the user’s account may further indicate the geographic
location of the account user at a particular time (e.g., location information integrated into an image
or video sent via email).

IV. PROBABLE CAUSE
16. On March 22, 2018, two unidentified masked male subjects (Subject #1 and

Subject #2) committed the armed robbery of the TCF Bank, located at 1815 63" Street, Kenosha,

5
Case 2:19-mj-00059-NJ Filed 04/15/19 Page 6of12 Document 1
Wisconsin. Both Subjects were brandishing firearms as they entered the bank at approximately
9:20 a.m. Both Subjects were yelling for everyone to get on the ground. Both Subjects jumped
over the teller counter and demanded money trom ditferent employees. Subject #1 demanded
money be placed into a bag. Each Subject specified that they did not want any bank security
devices. After obtaining the money the Subjects demanded the employees pct on the floor and
count to ten. The Subjects both fled the bank. Surveillance video captured them running
between two residences and out of sight.

17. Witness statements and surveillance video indicated Subject #1 was a black male,
approximately 5°9” tall, in his 20s, wearing a maroon hooded sweatshirt. gloves, yellow bandana
over his face and a baseball hat. Subject #1 was armed with a handgun. Subject #2 was
described as a black male, approximately 5°9™ tall, in his 20s, wearing all dark clothing which
included a hooded sweatshirt with white paint splotches and an American [lag on the left
shoulder, gloves, a dark colored bandana covering his face, a hlack stocking cap with a thin light
colored stripe. Subject #2 was armed with a black and silver handgun. The Subjects walked
between the houses located at 1818 and 1820 63 Street, Kenosha, Wisconsin on their way to
tob the bank.

18. On January 23, 2019, at approximately 11:22 a.m.. officers responded to the armed
rohbery at the TCF Bank, 1815 63rd Street, Kenosha, Wisconsin. Witness statements and
surveillance video indicated that two masked unknown subjects entered that bank. The first subject
who entered the bank (Subject #1) displayed a silver semi-automatic handgun and contronted the
security guard sitting near the bank entrance. At gunpoint, Suhjcct #1 forced the security guard to
move closer to the teller counter and demanded he get on the floor. Subject #1 placed the firearm

to the back of the guard’s head and began counting down from 15. When Subject #1 got to 10 he

6
Case 2:19-mj-00059-NJ Filed 04/15/19 Page 7 of 12 Document 1
yelled, “Hfurry up or I’m going to blow his head off" Subject #2 had already jumped over the
teller counter and produced a small black plastic hag and repcatedly stated he did not want any dye
packs. Money was placcd into the black bag. After obtaining moncy, both subjects demanded the
victims get on the floor. Witnesses again heard them counting down as they fled the bank. The
subjects ran northwest from the bank and ran between two houses on the west side of the street,
1908 and 1910 63" Street, Kenosha, Wisconsin.

19. Subject #1 was described as a black male, mid 20°s, approximately 5°8” to 5°11"
tall, thin build, light complexion. armed with a silver handgun. Wearing a blue and gray marbled
hooded sweatshirt, a black mask, gloves, light colored jeans, light colored athletic shoes. Subject
#? was described as a black male. mid 20°s. approximately 5°4™ tall. thin build. wearing a black
hooded sweatshirt with a blue hood over a white shirt. blue mask. gloves, blue sweatpants, and
dark colored athletic shoes.

ei Investigators believe similaritics between the two robberics described above
indicate that the incidents may have been committed by the same subjects or group of subjects.
Both rohberies contain the following picees of similar information: same bank in each incident;
there were two Subjects for each incident: the Suhjects were armed and displayed firearms; the
Subjects demanded the victims get on the floor; the Subjects jumped over the teller counter; the
Subjects used a bag; the Subjcets counted down to gain compliance; the Subjecis repcatedly
referred to bank security devices: the Subjects wore hooded sweatshirts; the Subjects wore gloves;
the Subjects wore masks; the Subjects demanded employees get on the floor prior to the subjects
fleeing fro the bank: and the Subjects came from and/or fled northward from the bank.

21. | Gougle Maps identified the TCF Bank. 1815 63" Street, Kenosha, Wisconsin,

location using latitude/longitude data as 42.577401, -87.831823.

i
Case 2:19-mj-O0059-NJ Filed 04/15/19 Page 8 of12 Document 1
22. According to the Statcounter website, http://ps.statcounter.com/os-market-

 

share/mobile/united-states-of-america, as of March 2019. the Apple operating system iOS and the
Android Operating System account for 99% of the US market share of Mobile operating systems.

23, Based on my training and experience I know that robbery suspects often use utilize
mobile cellular devices as tools in furtherance of their robbery conspiracies. For cxample, I know
that robbery suspects often use accomplices as lookouts or getaway drivers and communicate with
these accomplices through ecll phones. Often times. suspects conduct pre-robbery surveillance to
determine the number of people inside of the store or the presence of law enforcement.
V. CONCLUSION

24. Based on the forgoing, it is probable that the unknown subjects of this investigation
had cellular telephones which utilized either Google’s Android or Apple OIS operating systems. |
request that the Court issue the proposed search warrant. Because the warrant will be served on
Google who will then compile the requested records at a time convenient to it, reasonable probable
cause exists 1o permit the execution of the requested warrant al any time in the day or night.
VI. REQUEST FOR SEALING

25. It is further requested that the Court order that all papers in support of this
application, including the affidavit and search warrant. be sealed until further order of the Court.
‘These documents discuss an onguing criminal investigation that is neither public nor known to all
of the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may give targets an opportunity to flce/continue flight trom
prosecution, destroy or tamper with evidence, change patterns of behavior, notify confederates, or

otherwise seriously jeopardize the investigation.

8
Case 2:19-mj-00059-NJ Filed 04/15/19 Page 9of12 Document 1
ATTACHMENT Al
BANK ROBBERY LOCATION
Property To Be Searched
This warrant applies to information associated with all Google accounts that, during the
time period described below, were accessed from a mobile device located in the geographic
region described below.

1. Date: January 23, 2019
Bank Robbery Location: 1815 63" Street, Kenosha, WI
42.577401, -87.831823 (Latitude/Longitude)

Time Period: 11:00 a.m. CST to 11:30 a.m. CST

Area Borders: 42.577203, -87.833431 - Southwest Comer
42.578546, -87.833431 — Northwest Comer
42.578546, -87.830942 — Northeast Corer
42.577203, -87.830942 — Southeast Corner

ay, Date: March 22, 2018
Bank Robbery Location: 1815 63rd Street, Kenosha, WI
42.577401, -87.831823 (Latitude/Longitude)

Time Period: 9:00 a.m. CST to 9:30 a.m. CST

Area Borders: 42.577203, -87.833431 - Southwest Corner
42.578546, -87.833431 — Northwest Corner
42.578546, -87.830942 — Northeast Corner
42.577203, -87.830942 — Southeast Corner

This warrant calls for information that is stored at premises controlled by Google, a

company headquartered at 1600 Amphitheatre Parkway, Mountain View, California 94043.

9
Case 2:19-mj-O0059-NJ Filed 04/15/19 Page 10 of 12 Document 1
ATTACHMENT A2
BANK ROBBERY LOCATION

BANK ROBBERY LOCATION

Latitude/Longitude: 42.577401, -87.831823

TCF Bank, 1815 63rd Street, Kenosha, WI

Area Borders: 42.577203, -87.833431 - Southwest Comer
42,578546, -87.833431 — Northwest Comer
42.578546, -87.830942 — Northeast Corner
42.577203, -87.830942 — Southeast Comer

42,578546, -87.833431 42.578546, -87.830942

62nd St 62nd St

[‘e

=)
=
=
4
a
2

aio aC Sriie —

 

CLS / UE

42.577203, -87.833431 42.577203, -87.830942

10
Case 2:19-mj-O0059-NJ Filed 04/15/19 Page 11 o0f12 Document 1
1.

ATTACHMENT B

Particular Things to be Seized
Information to be disclosed by Google (the Provider”)

To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is still

available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. §

2703(f). the Provider shall provide responsive data (as descrihed in Attachments Al and A2)

pursuant to the following process:

l.

he

Google shall query location history data based on the Initia] Search Parameters (as
described in Attachments Al and A2).

For each location point recorded within the Initial Scarch Parameters. Google shall
produec anonymized information specifying the corresponding unique device ID,
timestamp, coordinates. display radius, and data source, if available (the “Anonymized
List”).

Law enforcement shall review the Anonynuzed List to remove devices that are not
relevant to the investigation, for example. devices that were not in the location for a
sufficient period of time. [f additional location information for a given device ID is
needed in order to determine whether that device is relevant to the investigation, law
enforcement may request that Google provide additional location coordinates for the
Time Period that fall outside of the Target Location. These contextual location
coordinates may assist law enforcement in identifying deviecs that were located outside
the Target Location, were not within the Target Location for a long enough period of
time. were moving through the ‘Target Location in a manner inconsistent with the facts of
the underlying case, or otherwise are not relevant to the investigation.

For those device ]Ds identified as relevant pursuant to the process described above, law
enforcement may request that Google provide subscriber information for the Google
account associated with each identified device ID.

1]
Case 2:19-mj-00059-NJ Filed 04/15/19 Page 12 of 12 Document 1
